Citation Nr: 0635005	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-25 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to recognition of the veteran's daughter, C., as 
a helpless child for VA purposes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
August 1970.  He is the recipient of the Combat Infantryman's 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2003 by Department of Veterans Affairs Regional Office (RO) 
in Lincoln, Nebraska.

In connection with this appeal, the veteran testified at a 
hearing before a Decision Review Officer at the RO in March 
2004 and a hearing before the undersigned Veterans Law Judge 
sitting at the RO in July 2006; transcripts of both hearing 
are associated with the claims file.


FINDINGS OF FACT

1. The veteran's daughter, C., attained the age of 18 years 
on January [redacted], 1991.

2. C. was permanently incapable of self-support when she 
reached the age of 18 years.


CONCLUSION OF LAW

The veteran's daughter, C., is recognized as a helpless child 
for VA purposes.  38 U.S.C.A. §§ 101(4)(A), 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.57, 3.315, 3.356 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to recognize the veteran's daughter, 
C., as a helpless child for VA purposes herein constitutes a 
complete grant of the benefit sought on appeal, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 and the implementing regulations.

A child of a veteran may be considered a "child" after age 
18 for purposes of VA benefits if found by a rating 
determination to have become, prior to age 18, permanently 
incapable of self-support.  38 U.S.C.A. § 101(4)(A) (West 
2002); 38 C.F.R. §§ 3.57, 3.315 (2006).

A child must be shown to be permanently incapable of self-
support by reason of mental or physical defect at the date of 
attaining the age of 18 years.  Rating determinations will be 
made solely on the basis of whether the child is permanently 
incapable of self-support through her own efforts by reason 
of physical or mental defects.  The question of permanent 
incapacity for self-support is one of fact for determination 
by the rating agency on competent evidence of record in the 
individual case.  Rating criteria applicable to disabled 
veterans are not controlling.  38 C.F.R. § 3.356 (2006).  

Principal factors to be considered in rendering a 
determination of permanent incapacity for self-support under 
38 C.F.R. § 3.356(b) are: 

(1) The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self- support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.  

(2) A child shown by proper evidence to have been permanently 
incapable of self- support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established. 

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self- support, factors other than employment are for 
consideration. In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends. 

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356 (2006).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The veteran's daughter, C., was born January [redacted], 1973, and 
turned 18 on January [redacted], 1991.  Medical records from Marian 
Health Center reflect that, in May 1991, C. had a craniotomy 
for low grade astrocytoma involving the area around the third 
ventricle.  It was noted that she had a history of headaches 
since January 1991 with visual blackouts beginning in early 
April 1991.  It was further observed that C. had a history of 
amenorrhea with absence of secondary sexual characteristics 
secondary to astrocytoma in the suprasellar area.  The 
diagnostic impression was status-post craniotomy for low 
grade astrocytoma involving the area around the third 
ventricle, more on the right side than on the left side with 
a history of headaches since January 1991, history of visual 
blackouts since April 1991, absence of secondary sexual 
characteristics with amenorrhea, and persistent 
disorientation to time and place with marked impairment of 
short-term memory, all secondary to the astrocytoma, and, 
diabetes insipidus.

Records from C.'s high school reflect low grades with 
excessive absences in her sophomore and junior years.  She 
dropped out after her junior year.  At a March 1997 
psychological evaluation, C. indicated that it was hard for 
her to concentrate in school.  After dropping out, C. 
reported that she worked a number of jobs, to include at 
McDonald's, but following the removal of the tumor, she had 
not worked successfully.  

Additionally, records from the Social Security Administration 
reflect that C. had become too disabled to work as of April 
23, 1991.  Such further show that C. is incapable of self-
support through employment in that she has diagnoses of 
personally change due to pituitary tumor, labile type; major 
depressive disorder, single episode, moderate; hormonal 
insufficiency; history of hypertension; obesity; 
hypothyroidism; history of diabetes; and sleep problems.  She 
also has documented problems with panhypopituitarism, 
including hypothalamic insufficiency, diabetes insipidus, 
hyperphagia and absent satiety, hypercholesterolemia, and 
hypokalemia.  A June 2003 psychological evaluation determined 
that C. was unable to work and was dependent upon disability 
income and was in need to sufficient mental health care.  

Specifically, the June 2003 psychologist indicated that she 
had no confidence that if C. had been asked to do a series of 
tasks that she would have been able to successfully do so.  
It was noted that C. would not be able to carry out short, 
simple instructions under ordinary supervision.  The 
psychologist stated that it was unlikely that most co-workers 
or supervisors would understand or be able to tolerate her 
labile mood and emotional displays. 

As such, the Board finds that there veteran's daughter, C., 
has been rendered permanently incapable of self-support as a 
result of her brain tumor.  The remaining inquiry is whether 
she was rendered incapable upon attaining the age of 18.  
Resolving all doubt in the favor of the veteran, the Board 
finds that C. was permanently incapable of self-support when 
she reached the age of 18 years.

In this regard, the Board notes that the medical evidence of 
record reflects that C.'s headaches, which were found to be 
secondary to her brain tumor, began in January 1991, the 
month of her 18th birthday.  Also, prior to such birthday, 
the evidence shows that she had an absence of secondary 
sexual characteristics with amenorrhea, which was determined 
to also be a result of her tumor.  Moreover, in a June 2003 
letter, Dr. Durward, a neurosurgeon, stated that he estimated 
that C.'s tumor had been present for most of her life.  He 
indicated that in the year or two prior to her surgery it had 
increased substantially in size.

Therefore, the Board finds that C.'s brain tumor, with 
manifestations of headaches and an absence of secondary 
sexual characteristics with amenorrhea, existed prior to her 
18th birthday.  Additionally, there were indications, prior 
to January [redacted], 1991, that C. was having difficulty 
concentrating in school and, ultimately, dropped out after 
her junior year.  Moreover, with 20/20 hindsight after 
knowledge of the tumor became known and evidence of the tumor 
surgery approximately four months after her 18th birthday, 
the evidence is in equipoise with respect to whether C. was 
permanently incapable of self support prior to her 18th 
birthday.  The Board resolves all doubt in the favor of the 
veteran and his daughter and finds that C. was permanently 
incapable of self-support when she reached the age of 18 
years.  38 U.S.C.A. §§ 101(4)(A), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.57, 3.315, 3.356.


ORDER

Entitlement to recognition of the veteran's daughter, C., as 
a helpless child for VA purposes is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


